917 F.2d 564
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Shirley BARTSOFF, Plaintiff-Appellant,v.Louis W. SULLIVAN, M.D., Secretary of Health and HumanServices, Defendant-Appellee.
No. 90-1368.
United States Court of Appeals, Sixth Circuit.
Oct. 30, 1990.

Before BOYCE F. MARTIN, Jr., and ALANE NORRIS, Circuit Judges;  and WISEMAN, District Judge.*
PER CURIAM.


1
Plaintiff, Shirley Bartsoff, appeals from an order of the district court which affirmed the denial of benefits.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the denial is not supported by substantial evidence.  Accordingly, the district court did not err in granting summary judgment to the Secretary.


3
As the issuance of a written opinion by this court would be duplicative and serve no useful purpose, in view of the magistrate having articulated the reasons why judgment should be entered for the Secretary, the order of the district court is affirmed upon the reasoning set out in the Report and Recommendation of the Magistrate dated January 9, 1990.



*
 The Honorable Thomas A. Wiseman, Jr., United States District Judge for the Middle District of Tennessee, sitting by designation